        Case 1:18-cv-01674-JLT Document 60 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA
10

11 SORYA JOHNSON,                                     Case No. 1:18-cv-01674 JLT

12                Plaintiff,                          AMENDED ORDER SETTING TRIAL
                                                      AND PRETRIAL CONFERENCE DATES
13         v.

14 KNIGHT TRANSPORTATION, et al.,

15                Defendants.

16

17         With the agreement of the parties, the Court ORDERS:
18         1.     The trial is set on October 18, 2021 at 8:30 a.m.;
19         2.     A further pretrial conference is set on August 17, 2021 at 10:00 a.m. The updated
20 joint pretrial conference report SHALL be filed no later than August 3, 2021.

21

22 IT IS SO ORDERED.

23      Dated:   April 22, 2021                             /s/ Jennifer L. Thurston
24                                                   UNITED STATES MAGISTRATE JUDGE

25

26

27

28
     Case 1:18-cv-01674-JLT Document 60 Filed 04/22/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
